Nqtt, J.,
delivered the opinion of the court:
This is an action brought to recover the net proceeds of eight bales of Charleston upland cotton, amounting, as is claimed, to the sum of $2,170 28.
In 1856, the claimant, then a resident of New York, and an accomplished and experienced public school teacher, was induced to go to Charleston and take charge of one of the public schools in that city. She continued to reside and teach in Charleston until the war of the rebellion came, which, cutting off her means to return to New York, compelled her to remain in Charleston. During the first year or two of the war she accumulated a small amount of Confederate money, which, having no confidence in, she determined to invest. Her fiiend and adviser was a loyal citizen, Mr. Frederick A. Sawyer, at the present time United States collector of internal revenue in Charleston, and he advised her to invest this money in cotton. Mr. Sawyer acted as her agent in the matter, and purchased the cotton as early as 1862. On the capture of Charleston this cotton came into the possession off the United States quartermaster, as appears by his registration book, ■and is properly credited to the claimant. She, about the same time, ■returned to the north, where she has since resided.
The evidence of Mr, Sawyer, who states that the claimant was for three years an inmate of his own family, coupled with her previous northern residence, her professional business in Charleston, her sex, her loyal associations, and her prompt return to her northern home, leaves no doubt or question as to her first qualification as a suitor under the “ abandoned or captured property act; ” and the evidence is equally clear, and conclusive as to her ownership and right to the proceeds.
The judgment of the court is that the claimant recover the net proceeds of eight bales of Charleston upland cotton, amounting to $1,049 60.